       Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


__________________________________________
                                           )
MASSACHUSETTS FAIR HOUSING                 )
CENTER and HOUSING WORKS, INC.,            )
                                           )
              Plaintiffs,                  )
                                           )             Civil Action No. 3:20-cv-11765-MGM
              v.                           )
                                           )
UNITED STATES DEPARTMENT OF                )
HOUSING AND URBAN DEVELOPMENT              )
and BEN CARSON, Secretary of the           )
Department of Housing and Urban            )
Development,                               )
                                           )
                                           )
              Defendants.                  )
__________________________________________ )


                       DECLARATION OF JANE EDMONSTONE


I, Jane Edmonstone, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by Community Legal Aid (“CLA”).

   2. I am employed as the Senior Supervising Attorney in the Housing Unit at CLA. CLA
      provides free civil legal services to residents of Central and Western Massachusetts. Our
      mission is to improve the lives of low-income and elderly people through legal assistance
      that protects fundamental rights, secures access to basic needs, and challenges policies
      and practices that harm our clients.

   3. In my role as Senior Supervising Attorney at CLA, I supervise a team of advocates
      working for housing justice. That work includes fighting for fair and equal access to
      housing opportunities, ensuring safe and habitable living conditions, and defending
      against unjust evictions and displacement. I have been licensed to practice law in
      Massachusetts since 2007.




                                               1
        Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 2 of 6




CLA’s Housing Justice Work

    4. CLA’s fair housing work is focused on protecting the rights of tenants to obtain and
       retain housing free from discrimination.

    5. In Worcester County, we run the Worcester Fair Housing Project (“WFHP” or “Project”),
       which is funded by the U.S. Department of Housing and Urban Development (“HUD”).
       The WFHP receives a Private Enforcement Initiative (PEI) grant through HUD’s Fair
       Housing Initiatives Program. In order to be eligible for a PEI grant, applicants must be
       “organizations with experience providing quality fair housing enforcement activities.”1

    6. The WFHP focuses on assisting tenants in combatting a wide array of discriminatory
       practices. Discrimination in the rental market takes a variety of forms, including but not
       limited to: refusal to rent, providing inaccurate information about the availability of rental
       units, steering renters towards or away from certain units or neighborhoods, racial or
       sexual harassment during a tenancy, denying a disability-related reasonable
       accommodation or modification request, making discriminatory verbal or written
       statements, imposing discriminatory limitations or conditions on a tenancy, and taking
       steps to evict a person for discriminatory reasons.

    7. The WFHP educates tenants about their legal rights, investigates potential incidences of
       discrimination, files discrimination complaints in state and federal court and at the
       Massachusetts Commission Against Discrimination and HUD, and defends against
       discriminatory evictions in the Housing Court.

    8. The WFHP focuses on the types of discrimination prohibited under the federal Fair
       Housing Act. Outside of the Project, CLA also assists tenants who have experienced
       discrimination on the basis of protected categories under state law, such as receipt of
       rental assistance or subsidy, marital status, and gender identity and expression. Across
       our geographic service area, we also identify policies or practices of public housing
       authorities which may disproportionately impact communities of color, such as local
       residency preferences for admissions or lack of an adequate language access plan, and we
       advocate that those housing providers change their policies.

    9. The Project also trains civil rights investigators to “test” whether housing providers are
       unlawfully discriminating against tenants and applicants for housing. Testers seek
       information about the availability of apartments in the rental market and potential
       differential treatment of applicants.
1
 U.S. Department of Housing & Urban Development, Fair Housing Initiatives Program (FHIP), Fair
Housing/Equal Opportunity, available at:
https://www.hud.gov/program_offices/fair_housing_equal_opp/partners/FHIP#_Eligible_Grantees.


                                                     2
        Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 3 of 6




    10. The U.S. Supreme Court recognized fair housing testing as a legitimate and critical
        investigative technique in 1982 in Havens Realty v. Coleman, 455 U.S. 363. (1982).

    11. Although testing is sometimes responsive to complaints to the Project of personal
        experiences of discrimination, the Project also conducts what we refer to as “audit” tests.
        Audit tests are conducted in response to advertisements that include potentially
        discriminatory language, or in response to other indicia of discrimination.

    12. Additionally, CLA’s Criminal Records and Re-entry Project helps formerly incarcerated
        individuals overcome barriers to housing, employment, and other opportunities in order
        to reintegrate into society. Helping formerly incarcerated people re-enter society and
        attain steady work and safe housing is an essential first step in their ability to live safe,
        stable, and productive lives. The Massachusetts Supreme Judicial Court has recognized
        that there are “compelling government interests in reducing recidivism, facilitating
        reintegration, and ensuring self-sufficiency by promoting employing and housing
        opportunities for former criminal defendants.” Commonwealth v. Pon, 469 Mass. 296
        (2013).

Criminal Records Pose a Barrier to Fair and Equal Access to Housing

    13. In 2016, HUD stated the following:

                “As many as 100 million U.S. adults – or nearly one-third of the population –
                have a criminal record of some sort . . . Since 2004, an average of over 650,000
                individuals have been released annually from federal and state prisons, and over
                95 percent of current inmates will be released at some point. When individuals are
                released from prisons and jails, their ability to access safe, secure and affordable
                housing is critical to their successful reentry to society. Yet many formerly
                incarcerated individuals . . . encounter significant barriers to securing housing,
                including public and other federally-subsidized housing, because of their criminal
                history.”2

    14. The impact a criminal record has extends far beyond the individual former defendant. In
        most circumstances, it directly impacts the wellbeing and financial security of their
        families.

    15. It has also been found that a criminal record disproportionally impact certain
        communities based on race. It is well-established that Black and Latinx individuals:


2
 U.S. Department of Housing and Urban Development, Office of General Counsel Guidance on Application of Fair
Housing Act Standards to the Use of Criminal Records by Providers of Housing and Real Estate-Related
Transactions, available at https://www.hud.gov/sites/documents/HUD_OGCGUIDAPPFHASTANDCR.PDF
(Accessed September 28, 2020).


                                                     3
         Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 4 of 6




                 … are consistently arrested, convicted, and incarcerated at rates disproportionate
                 to their share of the general population. Consequently, criminal records-based
                 barriers to housing are likely to have a disproportionate impact on minority home
                 seekers. While having a criminal record is not a protected characteristic under the
                 Fair Housing Act, criminal history-based restrictions on housing opportunities
                 violate the Act if, without justification, their burden falls more often on renters or
                 other housing market participants of one race or national origin over another (i.e.,
                 discriminatory effects liability).

                 Nationally, racial and ethnic minorities face disproportionately high rates of arrest
                 and incarceration . . . Hispanics were [] incarcerated at a rate disproportionate to
                 their share of the general population, with Hispanic individuals comprising
                 approximately 22 percent of the prison population, but only about 17 percent of
                 the total U.S. population. In contrast, non-Hispanic Whites comprised
                 approximately 62 percent of the total U.S. population but only about 34 percent of
                 the prison population in 2014.3


    16. Here in Massachusetts, authors of the recent report “Racial Disparities in the Criminal
        Justice System” found that:

             …Black and Latinx people are overrepresented in the criminal caseload compared to
             their population in the state. White people make up roughly 74% of the Massachusetts
             population while accounting for 58.7% of cases in our data. Meanwhile, Black people
             make up just 6.5% of the Massachusetts population and account for 17.1% of cases.
             Latinx people are similarly overrepresented, making up 8.7% of the Massachusetts
             population but 18.3% of the cases in the sample.4

             In addition to being overrepresented relative to their share of the state population,
             Black and Latinx people are less likely than White people to have their cases resolved
             through less severe dispositions such as pretrial probation or continuances without
             finding (CWOFs). Among those sentenced to incarceration, Black and Latinx people
             sentenced to incarceration receive longer sentences than their White counterparts,
             with Black people receiving sentences that are an average of 168 days longer and
             Latinx people receiving sentences that are an average of 148 days longer.5

CLA’s Investigation of Tenant Screening Practices

    17. In recent years, CLA has investigated whether certain housing providers use tenant
        screening polices and practices which disparately impact communities of color.


3
  Id.
4
  Bishop, et al, “Racial Disparities in the Criminal Justice System,” a Report by the Criminal Justice Policy
Program, Harvard Law School, available at http://cjpp.law.harvard.edu/assets/Massachusetts-Racial-Disparity-
Report-FINAL.pdf (accessed September 28, 2020).
5
  Id.


                                                        4
       Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 5 of 6




   18. CLA identified at least one large housing provider in Worcester County which publicly
       states in its advertisements and website that it does not accept any renters with felony
       convictions.

   19. If an individual attempts to submit a rental application through the housing providers
       website, the application will not be processed unless the individual signs a statement that
       neither the individual nor any member of his or her household has ever been convicted of,
       or pled guilty or “no contest” to (1) any felony, (2) a sexual offense, or (3) drug-related
       criminal offense.

   20. CLA initiated a testing investigation, which confirmed that the online application system
       used by the housing provider automatically disqualifies an applicant with a criminal
       record.

   21. CLA has been exploring a possible legal challenge to this housing provider’s tenancy
       screening practices under a disparate impact theory of liability.

The Impact of the Challenged Rule on CLA and its Client Communities

   22. I understand that HUD has issued a new regulation on the disparate impact provisions of
       the Fair Housing Act (the “Final Rule”), and I have reviewed the rule.

   23. In issuing its 2013 disparate impact rule, HUD confirmed that the federal Fair Housing
       Act’s prohibition against refusing to rent (or otherwise make housing unavailable) to a
       person because of their race or other protected class includes a prohibition against
       practices that have unjustified discriminatory effects, even in the absence of
       discriminatory motives.

   24. The Final Rule eviscerates the right to challenge housing practices that have
       disproportionate discriminatory effects. Under this Rule, it would be practically
       impossible for CLA to initiate a legal challenge to a housing provider’s potentially
       discriminatory tenant screening practice, such as the one described above.

   25. The Final Rule would, among other things, fundamentally alter the pleading standards
       and affirmative defenses in cases brought on a disparate impact theory under the Fair
       Housing Act. As a result of that change, the Final Rule has caused and will continue to
       cause significant harm to our client communities, as well as our organizational mission
       and operations.

   26. The Final Rule places extraordinary burdens on plaintiffs and their advocates, requiring
       them to allege and subsequently prove five vague and ill-defined elements as part of their
       prima facie case. The Final Rule also requires plaintiffs to somehow anticipate,
       investigate, and disprove a novel range of defenses in their initial pleadings. It will be
       virtually impossible for our plaintiffs to obtain the factual information now required by
       the Final Rule to even avoid dismissal on the pleadings.




                                                5
        Case 3:20-cv-11765-MGM Document 12-6 Filed 10/06/20 Page 6 of 6




   27. For example, in order to avoid a motion to dismiss, plaintiffs would have to plead
       sufficient facts to show that a challenged policy or practice is “arbitrary, artificial, and
       unnecessary to achieve a valid interest or legitimate objective such as a practical
       business, profit, policy consideration or requirement of law.” To garner such facts pre-
       litigation without the benefit of discovery would be near—if not actually—impossible for
       the individuals represented by CLA. There are few, if any, avenues for obtaining a
       private defendant’s business or financial records, many of which are likely shielded from
       public view. Even using “testing” as an approved investigative tool would not, by itself,
       yield sufficient evidence to meet the pleading standard under the Final Rule. For the
       individuals in our client communities who file complaints without the assistance of
       counsel, these burdens will be even greater, as many clients have limited English
       proficiency and limited access to financial and technological resources.

   28. Additionally, even in the absence of litigation, the Final Rule undermines our ongoing
       advocacy with subsidized housing providers to change policies and practices which have
       discriminatory consequences.

   29. The Final Rule operates to frustrate the efforts of our housing justice advocacy and
       impedes CLA’s mission to improve the lives of our clients through legal assistance that
       protects fundamental rights and challenges policies and practices which harm our clients.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.

DATED this 29th day of September 2020, at Williamsburg, Massachusetts.


                                                                         /s/ Jane Edmonstone
                                                                               Jane Edmonstone
                                                      Senior Supervising Attorney, Housing Unit
                                                                          Community Legal Aid




                                                6
